Citation Nr: 0805336	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of an 
inner head injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for defective hearing. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity. 

6.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity. 

7.  Entitlement to an initial disability rating in excess of 
20 for a low back disorder.  




REPRESENTATION

Appellant represented by:	Virginia R. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
to October 1958. He also had subsequent service with the Army 
Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from July 2002, October 2004, and April 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In the July 2002 rating decision, the RO 
denied the veteran's claim for  a head injury (upper left 
side of face above ear), claimed as due to a motor vehicle 
accident (MVA) while on active duty in September 1958.  

In August 2004, the veteran filed a new claim for service 
connection for a head injury, specifically referencing a 
diagnosis from a recent CAT scan.  VA treatment records 
indicate that an August 2004 MRI of his brain revealed a 
recent aphasia, and it was noted that he may have had a small 
stroke.  In the October 2004 rating decision, the RO denied 
this claim - characterized as a claim for service connection 
for an inner head injury.

In September 2005, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ).  In 
February 2006, the Board denied the veteran's claim for 
service connection for an inner head injury.  The veteran 
appealed that denial to The United States Court of Appeals 
for Veterans Claims (Court), and in a September 2007 Order, 
after considering a Joint Motion, the Court vacated the 
Board's decision and remanded the case for compliance with 
the directives specified in the Joint Motion.  

In April 2006, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
entitlement to service connection for defective hearing, 
entitlement to service connection for tinnitus, entitlement 
to an initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, 
entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity, and entitlement to an initial evaluation in excess 
of 20 for a low back disorder.  The veteran disagreed with 
that determination in September 2006, and a statement of the 
case was issued by the RO in April 2007.  The veteran 
submitted a substantive appeal on those issues in May 2007.  
Thus those issues are now properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2005 Board hearing before the undersigned, 
the veteran testified that he was in a MVA in September 1958 
while on active duty and suffered a head injury.  He further 
stated that he was taken to a private facility for treatment 
immediately thereafter and then transferred to Fort Ord for 
treatment.  The RO requested and obtained the veteran's SMRs 
in November 2001.  These records do not include or make 
reference to any treatment or hospitalization as a result of 
the September 1958 MVA.  The veteran provided an Army 
Hospital Form (AH Form 17) from Fort Ord that confirms he was 
hospitalized from September 20, 1958, to October 20, 1958.  
Also of record is a lay statement from a service comrade of 
the veteran dated in September 2005 in which he reports that 
the veteran was involved in a MVA and was treated at Fort Ord 
for head injuries.  The records pertaining to this 
hospitalization are unavailable.  When a veteran's SMRs are 
unavailable, VA's duty to assist, the duty to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the- doubt rule are heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Under the 
circumstances of this case, the veteran will be given the 
benefit of the doubt as to the circumstances surrounding the 
hospitalization and MVA.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v.  Brown, 4 Vet. App. 
309, 314 (1993).

On VA examination of November 2003, the examiner noted that 
the veteran had a well healed scar in the left periaauricular 
area and numbness in the area of the scar.  A July 2004 VA 
MRI of the brain showed a recent aphasia that had mostly but 
not completely resolved.  VA outpatient treatment record of 
March 2004 shows a finding of headaches and VA records of 
June 2005 and October 2005 show a complaint of headaches 
since his injury in 1958.  The Board finds that a VA 
examination to evaluate and determine the etiology of the 
veteran's complaints should be conducted.  

As to the issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD), entitlement to service 
connection for defective hearing, entitlement to service 
connection for tinnitus, entitlement to an initial disability 
rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity, entitlement to an initial 
disability rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity, and entitlement to an 
initial evaluation in excess of 20 for a low back disorder, 
the veteran has indicated on his July 2007 substantive appeal 
that he wished to have a hearing before the Board on these 
issues.  This request was reiterated by the veteran's 
representative in a July 2007 letter to the RO.  This hearing 
must be scheduled at the RO level, and, accordingly, a remand 
is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to 
a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 
3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examination(s) to 
determine the nature and extent of any 
claimed residual disorders that he may 
have as a result of his MVA head injury 
in service in 1958.  The examiner(s) 
should specifically address the 
following: 1) List all residual 
disability from the MVA head injury in 
service; and 2) whether aphasia, 
complaints of headaches and findings of 
scalp scarring and numbness are residuals 
of a MVA head injury in service in 1958.  
The claims file and a copy of this remand 
must be made available to the examiner(s) 
for review and the examiner(s) must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
support all findings and conclusions with 
complete rationale.  

2.  Schedule the veteran for a Travel 
Board hearing as he requested regarding 
the issues of issues of entitlement to 
service connection for post-traumatic 
stress disorder (PTSD), entitlement to 
service connection for defective hearing, 
entitlement to service connection for 
tinnitus, entitlement to an initial 
disability rating in excess of 10 percent 
for peripheral neuropathy of the right 
lower extremity, entitlement to an 
initial disability rating in excess of 10 
percent for peripheral neuropathy of the 
left lower extremity, and entitlement to 
an initial evaluation in excess of 20 for 
a low back disorder.   

3.  Thereafter, readjudicate the claim on 
appeal in light of any evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC. An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


